

Exhibit 10.1




RESTRICTED STOCK AGREEMENT

PURSUANT TO THE
GREAT PLAINS ENERGY INCORPORATED
LONG-TERM INCENTIVE PLAN
EFFECTIVE MAY 7, 2002 (THE PLAN)

          Agreement dated as of ____________, and entered into, in duplicate by
and between GREAT PLAINS ENERGY INCORPORATED (the Company) and ___________ (the
Grantee).

          WHEREAS, all capitalized terms used herein shall have the respective
meanings set forth in the Plan; and

          WHEREAS, the Grantee is employed by the Company or one of its
subsidiaries in a key capacity, and the Company desires to (i) encourage the
Grantee to acquire a proprietary and vested long-term interest in the growth and
performance of the Company, (ii) provide the Grantee with the incentive to
enhance the value of the Company for the benefit of its customers and
shareholders, and (iii) encourage the Grantee to remain in the employ of the
Company as one of the key employees upon whom the Company's success depends;

          NOW, THEREFORE, in consideration of the covenants and agreements
herein contained, the parties hereto agree as follows:

1.

Restricted Stock Award.

The Company hereby grants to the Grantee ________ shares of the Company's common
stock (Restricted Stock) subject to the restrictions provided herein (Award).
During the period of time such shares are subject to such restrictions, the
Grantee shall have all rights of a shareholder with respect to such shares with
the exception of the receipt of dividends which shall be paid into a dividend
reinvestment account subject to the same restrictions as the Restricted Stock.  
 

2.

Terms and Conditions.

It is understood and agreed upon that the grant of Restricted Stock is subject
to the following terms and conditions:      

a.

Restriction Period.


The Restricted Stock granted hereunder may not be sold, transferred, pledged,
hypothecated or otherwise transferred other than as set forth herein. The
restrictions will terminate two years from the date hereof (Restriction Period).
       

b.

In the event the Grantee leaves the employment of the Company before the end of
the Restriction Period, the Restricted Stock is subject to forfeiture as set
forth in the Plan.

       

c.

In the event of a Change of Control as defined in the Plan, the Restricted Stock
shall be deemed to have been fully earned and payable as set forth in the Plan.

   

3.

Shares.

The shares will be held in book entry for the restricted period. The interest
represented by the restricted stock may not be sold, transferred, pledged,
hypothecated or otherwise transferred, except in accordance with the provisions
of this Agreement.    

4.

Payout of Award.

Upon completion of the Restriction Period, all restrictions upon the Award will
expire. A certificate representing the Award will be issued without any
restrictions, and the shares will become non-forfeitable.    

5.

Notices.

Any notice hereunder to the Company shall be addressed to the Office of the
Corporate Secretary.

GREAT PLAINS ENERGY INCORPORATED


BY: _________________________________
Compensation and Development Committee Chairman

______________________________
______________________________
Grantee